DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive.
A) Applicant’s argument that the combinations of Dobinson et al. and Bateman et al. or Takeda et al. and Bateman et al. do not disclose including a mixture of a phenylindane diamine and an aromatic amine or cycloaliphatic amine is not persuasive. Bateman et al. teaches a mixture of phenylindane diamines (abstract).  The phenylindane diamine itself is an aromatic amine and a cycloaliphatic amine: 
    PNG
    media_image1.png
    155
    423
    media_image1.png
    Greyscale
.  Since there is a mixture of phenylindane diamines disclosed, one isomer of the mixture reads on the phenylindane diamine and the other reads on the aromatic or cycloaliphatic amine.  Further, Bateman et al. teaches minor amounts of other diamino isomers as well (col. 2 lines 10-15). Therefore, the combination of references render obvious the limitation.
B) Applicant’s argument that Bateman et al. teaches a way from the use of aromatic amine curing agents is not persuasive. As stated, Bateman et al. does teach an aromatic amine curing agent, the phenylindane diamine. Bateman et al. distinguishes from “conventional, higher melting aromatic curing agents” (col. 1 lines 45-50), but not the whole class of aromatic amine curing agents.
C) Applicant’s argument to Saito et al. is rendered moot by the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dobinson et al. (U.S. Pat. 4,540,769) called “Dobinson et al. ‘769” for citations below, and in view of Bateman et al. (U.S. Pat. 3,983,092).
Regarding claims 1, 3, 10, and 11: Dobinson et al. ‘769 teaches a curable resin system/cured resin (col. 1 lines 40-45) comprising an epoxy component comprising 100% of the epoxy component (col. 4 lines 50-55) of a N-glycidyl group containing epoxide resin/alkylated glycidyl amine obtained by reacting epichlorohydrin (col. 2 line 68) with an amine having at least two reactive hydrogens (col. 3 lines 45-50) selected from the group consisting of alkyl aromatic amine/has a plurality of aromatic rings, such aromatic rings include alkyl groups (col. 3 lines 50-55) and alkyl aminophenol compounds/such aromatic rings include alkyl groups…hydroxy groups (col. 3 lines. 50-55).  Dobinson et al. ‘769 also teaches a curing agent (col. 4 lines 55-66).
Dobinson et al. ‘769 does not teach the curing component comprises a phenylindane diamine, or the specific phenylindane diamine structures of claims 10 and 11.  However, Bateman et al. teaches a phenylindane diamine as a curing agent for epoxy resins (abstract). Bateman et al. also teaches the claimed structure (col. 1, line 55-col. 2 line 5). The reference teaches 10-80% of 5-amino-1-4’-aminophenyl)-1,3,3-trimethylindande, which is the claimed 6-amino-3-(4’-aminophenyl)-1,1,3-trimethylindane considering the different definitions of the numbered carbon atoms, and 90-20% of 6-amino-1-(4’-aminophenyl)-1,3,3-trimethylindane, which is the claimed 5-amino-3-(4’-aminophenyl)-1,1,3-trimethylindane considering the different definitions of the numbered carbon atoms (col. 2 lines 1-5). Bateman et al. teaches a mixture of phenylindane diamines (abstract).  The phenylindane diamine itself is an aromatic amine and a cycloaliphatic amine: 
    PNG
    media_image1.png
    155
    423
    media_image1.png
    Greyscale
.  Since there is a mixture of phenylindane diamines disclosed, one isomer of the mixture reads on the phenylindane diamine and the other reads on the aromatic or cycloaliphatic amine.  Further, Bateman et al. teaches minor amounts of other diamino isomers as well (col. 2 lines 10-15). Dobinson et al. ‘769 and Bateman et al. are analogous art since they are both concerned with the same field of endeavor namely epoxy resin compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the phenylindane diamine of Bateman et al. as the curing agent of Dobinson et al. ‘769 and would have been motivated to do so since the phenylindane diamine curing agent makes epoxy resin compositions that are low melting, and yet have higher Tg cured products.
Regarding claim 4: Dobinson et al. ‘769 teaches an alkyl aromatic polyamine (see formula I or II, col. 3-4).
Regarding claim 12: While Dobinson et al. does not explicitly teach that upon curing at a temperature of between about 120 C and about 190 C, the system exhibits a degree of cure of about 80% or higher, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).

Claims 1, 2, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (U.S. Pat. 9,123,689) in view of Bateman et al. (U.S. Pat. 3,983,092).
Regarding claims 1, 10 and 11: Takeda et al. teaches a curable resin system (abstract) comprising an epoxy component comprising 100% based on the total weight of the epoxy component (col. 14 lines 57-67) of a compound (b) having at least two epoxy groups (col. 14 lines 57-67). The compound (b) having at least two epoxy groups can be
    PNG
    media_image2.png
    155
    318
    media_image2.png
    Greyscale
(col. 8), which is an alkylated glycidyl amine obtained from the reaction of an epihalohydrin and an alkyl aminophenol. Takeda et al. also teaches a curing component (col. 10 lines 33-37).
Takeda et al. does not teach the curing component comprises phenylindane diamine, or the specific phenylindane diamine structures of claims 10 and 11.  However, Bateman et al. teaches a phenylindane diamine as a curing agent for epoxy resins (abstract). Bateman et al. also teaches the claimed structure (col. 1, line 55-col. 2 line 5). The reference teaches 10-80% of 5-amino-1-4’-aminophenyl)-1,3,3-trimethylindande, which is the claimed 6-amino-3-(4’-aminophenyl)-1,1,3-trimethylindane considering the different definitions of the numbered carbon atoms, and 90-20% of 6-amino-1-(4’-aminophenyl)-1,3,3-trimethylindane, which is the claimed 5-amino-3-(4’-aminophenyl)-1,1,3-trimethylindane considering the different definitions of the numbered carbon atoms (col. 2 lines 1-5). Bateman et al. teaches a mixture of phenylindane diamines (abstract).  The phenylindane diamine itself is an aromatic amine and a cycloaliphatic amine: 
    PNG
    media_image1.png
    155
    423
    media_image1.png
    Greyscale
.  Since there is a mixture of phenylindane diamines disclosed, one isomer of the mixture reads on the phenylindane diamine and the other reads on the aromatic or cycloaliphatic amine.  Further, Bateman et al. teaches minor amounts of other diamino isomers as well (col. 2 lines 10-15). Takeda et al. and Bateman et al. are analogous art since they are both concerned with the same field of endeavor namely epoxy resin compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the phenylindane diamine of Bateman et al. as the curing agent of Takeda et al. and would have been motivated to do so since the phenylindane diamine curing agent makes epoxy resin compositions that are low melting, and yet have higher Tg cured products.
Regarding claim 2: Takeda et al. teaches the alkylated glycidyl amine has three epoxy groups in its molecule 
    PNG
    media_image2.png
    155
    318
    media_image2.png
    Greyscale
 (col. 8).
Regarding claim 5: Takeda et al. teaches triglycidyl compounds made from p-aminocresol and butylhydroxyaniline (col. 9 lines 9-15), which have the claimed formula with one amine group and where R is an alkyl of methyl or butyl.
Regarding claims 6-9: Takeda et al. teaches the alkylated glycidyl amine can have the structure: 
    PNG
    media_image2.png
    155
    318
    media_image2.png
    Greyscale
(col. 8). R6, R7, R8 and R9 can be hydrogen or C1-C6 alkyl groups. This includes embodiments in which the claimed R is methyl, ethyl, propyl, or isopropyl and the claimed R1 is methyl, ethyl, propyl, isopropyl, or butyl, and were the claimed R and R1 are either ortho to the OH group or to the NH2 group.
Regarding claim 12: While Takeda et al. does not explicitly teach that upon curing at a temperature of between about 120 C and about 190 C, the system exhibits a degree of cure of about 80% or higher, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dobinson et al. (U.S. Pat. 4,540,769) called “Dobinson et al. ‘769” for citations below, in view of Bateman et al. (U.S. Pat. 3,983,092) as applied to claim 1 set forth above and in view of Saito et al. (U.S. Pat. 4,957,995).
Regarding claims 13 and 14: Dobinson et al. ‘769 and Bateman et al. teach the basic claimed composition as set forth above.  Not disclosed is the process for forming a fiber reinforced epoxy composite material. However, Saito et al. teaches mixing a curable resin system (abstract) comprising an epoxy component having an alkyl group and a glycidyl group on an aminophenol (abstract), which is the reaction product of an epihalohydrin and an amine having at least two reactive hydrogens, which is an alkyl aminophenol (col. 3 lines 10-27 and general formula (I)). Saito et al. also teaches a curing component comprising 5-amino-1-1-(4’-aminophenyl)-1,3,3-trimethylindane (col. 15 lines 5-10). While Saito et al. teaches other options for the curing agent, at the time of the invention a person having ordinary skill in the art would have found it obvious to try the 5-amino-1-1-(4’-aminophenyl)-1,3,3-trimethylindane of Saito et al. as the curing agent and would have been motivated to do so since Saito et al. teaches that it is an acceptable curing agent for the composition. Saito et al. also teaches adding fiber into a mold, impregnating with a resin, and thermally curing to give a molded product (col. 17 lines 24-30). Dobinson et al. and Saito et al. are analogous art since they are both concerned with the same field of endeavor, namely alkylated glycidyl amines.  At the time of the invention a person having ordinary skill in the art would have found it obvious to make the composition of Dobinson et al. into a fiber reinforced epoxy composite of Saito et al. and would have been motivated to do so since fiber reinforcement increases the strength and durability of a product.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767